United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2170
                                   ___________

United States of America,             *
                                      *
             Appellee,                * Appeal from the United States
                                      * District Court for the
      v.                              * Southern District of Iowa.
                                      *
Steven John Cory, also known as Head *       [UNPUBLISHED]
On In, also known as K & S Tee’s &    *
Things,                               *
                                      *
             Appellant.               *
                                 ___________

                         Submitted: August 28, 2002
                             Filed: August 30, 2002
                                  ___________

Before WOLLMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Steven Cory pleaded guilty to conspiring to sell drug paraphernalia, in
violation of 21 U.S.C. § 846, and a forfeiture count. After granting the government’s
substantial-assistance departure motion, the district court1 sentenced him to 21
months imprisonment and 1 year supervised release. On appeal, counsel has moved
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),


      1
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa.
arguing the district court erred by failing to state the reasons for Cory’s sentence,
thereby precluding meaningful appellate review of the extent of the downward
departure.

      We conclude that Cory waived this argument because he did not raise it below.
See United States v. McCabe, 270 F.3d 588, 590 (8th Cir. 2001), cert. denied, 122 S.
Ct. 1588 (2002). Further, any error did not affect Cory’s substantial rights and
therefore is harmless, because the extent of the downward departure is unreviewable.
See Fed. R. Crim. P. 52(a); United States v. Puckett, 147 F.3d 765, 772 (8th Cir.
1998). Finally, following our independent review, see Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-